Citation Nr: 0842615	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
diabetes mellitus, type 2, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased initial evaluation for 
diabetic neuropathy of the right foot, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased initial evaluation for 
diabetic retinopathy, currently evaluated as noncompensable.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 until August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2003 and July 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The veteran testified before a Veterans Law Judge in December 
2006, but the transcript of this hearing was unavailable.  
The veteran testified before another Veterans Law Judge in 
August 2008, and this hearing was transcribed.  Because the 
veteran has testified before two Veterans Law Judges, and 
each must participate in this decision, this decision is 
being rendered by a panel of three Veterans Law Judges. 38 
U.S.C.A. §§ 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 
(2007).

A review of the record reflects the veteran raised a claim to 
reopen the claim for service connection for hepatitis, and 
claims for entitlement to service connection for the back, 
right shoulder and neck.  These claims have not been 
adjudicated and are REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The record reflects the RO issued a Statement of the Case 
(SOC) as to the issue of entitlement to an increased 
evaluation for diabetes mellitus in March 2004 and issued a 
Supplemental Statement of the Case (SSOC) in August 2006.  
The RO issued a SOC on the issues of entitlement for 
increased evaluations for diabetic retinopathy and diabetic 
neuropathy of the right foot in August 2006.  The RO then 
certified the claims on appeal in September 2006 and 
transferred the claims file to the Board.   In August 2008 
and September 2008, the veteran submitted additional VA 
medical evidence that appears to be relevant to the issues on 
appeal.  However, the veteran did not provide a waiver of the 
initial review of that evidence by the RO prior to its 
submission for review to the Board.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 20.1304.

By letter dated in October 2008 the Board notified the 
veteran that he had the right to have the new evidence 
reviewed by the RO prior to the Board's adjudication of the 
claim.  This letter provided the veteran the option of 
waiving RO review or remanding the claim for the RO's 
consideration of the new evidence.  The veteran responded in 
November 2008 that he wished for his claim to be remanded for 
RO.  Accordingly, since the additional evidence in question 
is neither duplicative of other evidence nor irrelevant, and 
since a Supplemental Statement of the Case (SSOC) pertaining 
to that evidence was not issued, this evidence must be 
referred back to the RO. 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence 
associated with the claims file in August 
2008 and September 2008.  After review of 
this evidence, the RO should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any appropriate 
VA examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
ROBERT E. SULLIVAN	                                JONATHAN B. 
KRAMER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



	                         
__________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


